DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faucher et al. (U.S. Publication no. 2003/0084508).
Re claim 1, Faucher et al. disclose mobility system for persons with reduced mobility, the mobility system comprising: a lavatory comprising (see paragraph [0004] and Fig. 1): an entrance having an entrance door (see paragraph [0174]); and a toilette (see Fig. 1); and a movement device having a passenger carrying equipment 41 (see Fig. 3d), which is at least movable from proximate the entrance door to proximate the toilette and is supported in a ceiling of the lavatory (see paragraphs [0014] and [0113]); wherein the passenger carrying equipment comprises a seat device enabling a passenger a seat like position (see Fig. 3a); and wherein the passenger is moveable back and forth with the movement device from proximate the entrance door to proximate the toilette for using the toilette (see paragraph [0014] and Fig. 1).
an airplane mobility system for passengers” is considered intended use and is not accorded patentable weight. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Re claim 5, Faucher et al. disclose that the lavatory toilette comprises a water basin; and the water basin is usable by the passenger when located in the seat device (see Fig. 1).
Re claim 6, Faucher et al. disclose that the movement device comprises a moving equipment 43, which can be moved in a horizontal direction, and by which the passenger carrying equipment 41 is supported (see Figs. 3a and 7).
Re claim 11, Faucher et al. disclose that the seat device is movably supported in height (see paragraph [0004] and Fig. 3a).
Re claim 12, Faucher et al. disclose that the seat device comprises a seat loop equipment, which can be temporarily mounted around a passenger (see Figs. 3a and 3b).
Re claim 13, Faucher et al. disclose that the seat device comprises two anchoring devices for temporarily anchoring the seat device at two spaced bearing points provided in a floor area, at a seat structure (see Fig. 3d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Faucher et al. (U.S. Publication no. (2003/0084508).
Re claim 2, Faucher et al. disclose mobility system for persons with reduced mobility, the mobility system comprising: a lavatory comprising (see paragraph [0004] and Fig. 1): an entrance having an entrance door (see paragraph [0174]); and a toilette (see Fig. 1); and a movement device having a passenger carrying equipment 5 (see Fig. 1), which is at least movable from proximate the entrance door to proximate the toilette and is supported in a ceiling of the lavatory (see paragraphs [0014] and [0113]); wherein the passenger carrying equipment comprises a seat device enabling a passenger a seat like position (see Fig. 3a); and wherein the passenger is moveable back and forth with the movement device from proximate the entrance door to proximate the toilette for using the toilette (see paragraph [0014] and Fig. 1).
Faucher et al. do not disclose that the rail is extended in the ceiling. 
It would have been an obvious matter of design choice to extend the rail into the ceiling, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the rail attached to the ceiling.
Re claim 7, Faucher et al. disclose that the moving equipment comprises a movement unit 43, which is movable along a rail (see Fig. 3d and Fig. 4) .
Re claim 8, Faucher et al. disclose that the movement unit comprises a slide, which comprises two pairs of rolls 55 whose axis are pivotably supported to each other via a middle part (see Fig. 4).
Re claim 9, Faucher et al. disclose that the movement unit comprises a slide, which comprises two pairs of rolls 55, between which a securing plate 57 is provided, which is, in operation, located partially above inwardly extending projections 59 of a lower rail segment (see Fig. 8); and the passenger carrying equipment 41 is supported on the securing plate 57 via support member 39 (see Fig. 3d).
.

Claims 14 -16 are rejected under 35 U.S.C. 103 as being unpatentable over Faucher et al. (U.S. Publication no. 2003/0084508) in view of Law (U.S. Publication no. 2010/0051746).
Re claims 14 and 15, Faucher et al. disclose mobility system for persons with reduced mobility, the mobility system comprising: a lavatory comprising (see paragraph [0004] and Fig. 1): an entrance having an entrance door (see paragraph [0174]); and a toilette (see Fig. 1); and a movement device having a passenger carrying equipment 5 (see Fig. 1), which is at least movable from proximate the entrance door to proximate the toilette and is supported in a ceiling of the lavatory (see paragraphs [0014] and [0113]); wherein the passenger carrying equipment comprises a seat device enabling a passenger a seat like position (see Fig. 3a); and wherein the passenger is moveable back and forth with the movement device from proximate the entrance door to proximate the toilette for using the toilette (see paragraph [0014] and Fig. 1).
Faucher et al. does also does not disclose a cabin segment for an airplane, comprising: at least a portion of a lounge spatial unit comprising a lounge area with a plurality of passenger seats; at least an aisle area for movement of the passengers within the cabin segment; an onboard toilette spatial unit with a toilette, and comprising an entrance zone having an entrance door and a toilette using zone for the toilette.
Law discloses and aircraft that includes a system and method for integrating seat for passengers with reduced mobility comprising at least a portion of a lounge spatial unit comprising a lounge area (in 
It would have also been obvious to one of ordinary skill in the relevant art to modify Faucher et al. to include at least a portion of a lounge spatial unit comprising a lounge area (in vicinity of lavatory 96) with a plurality of passenger seats; at least an aisle area for movement of the passengers within the cabin segment; an onboard toilette spatial unit or lavatory 96 with a toilette because Law teaches that such a predictable arrangement will result in improved access to in-flight lavatories for mobility -impaired persons (see paragraph [0008]).
Re claim 16, Law discloses that the mobility system is arranged in the cabin area (see Figs. 7 A and 7B).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L DIXON/Examiner, Art Unit 3644 

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642